BELCHER, Judge.
The conviction is for perjury; the punishment, ten years in the penitentiary.
The statement of facts accompanying the record was filed in the trial court and bears the approval of the attorneys for the state. Neither the appellant nor his counsel, nor the trial court has approved the statement of facts.
Art. 759a, Vernon’s Ann. C.C.P., provides that a statement of facts must be agreed to by the appellant or his counsel and the attorney representing the state or approved by the trial judge in order to be considered by this court on appeal. Baird v. State, 162 Texas Cr. Rep. 589, 288 S.W. 2d 67; Hubert v. State, 164 Texas Cr. Rep. 372, 299 S.W. 2d 293.
The record contains several formal bills of exception.
These bills within themselves do not show error because they do not disclose all that is necessary to support the claimed error therein. 4 Texas Juris., p. 295, Sec. 207; 1 Branch, 2d Ed. p. 262, Sec. 229; Hyman v. State, 157 Texas Cr. Rep. 434, 249 S.W. 2d 224. Apparently the appellant recognizes the insufficiency of *651his formal bills to show error because in his brief he presents each claimed error by referring to both his formal and informal bill.
Under this record, and in the absence of a statement of facts which can be considered, we are not in position to pass upon questions pertaining to the court’s charge, admissibility of evidence, and the sufficiency of the evidence. Williams v. State, 164 Texas Cr. Rep. 138, 297 S.W. 2d 169.
The indictment, as well as all other matters of procedure, appears regular; therefore, nothing is presented here for review.
The judgment is affirmed.
Opinion approved by the Court.